Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se unen los Jueces Asociados Señores Dávila e Irizarry Yunqué.
San Juan, Puerto Rico, a 16 de noviembre de 1982
Por primera vez en Puerto Rico, en aras de una obser-vancia legislativa estrictamente gramatical se produce un resultado no sólo injusto, sino ajeno a principios básicos de hermenéutica. “Tres postulados básicos inspiran nuestra decisión. Primero, que en su función pormativa y remedial el Derecho atiende y tutela necesidades, problemas y expe-riencias del ser humano. Éste, como autor y receptor de la ley, le nutre e inyecta en gran medida a las soluciones que provee, su conocimiento y juicio valorativo ideológico, moral y económico. Segundo, que la norma legal no es enemiga —o no debe serlo— de la verdad científica. Son entera y perfec-tamente reconciliables. Y tercero, que la realidad científica, al igual que los factores sociales contemporáneos que cir-cundan la vida del derecho —Rivera Pitre v. Galarza Martínez, 108 D.P.R. 565, 573 (1979)— no pueden ser descartados por los tribunales en abono de un estado negatorio de la rea-lidad de las cosas o de la personalidad humana. Exponga-mos los hechos.” Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376; 377-378 (1982).
HH
La demandante Rodríguez se sometió con el demandado Dr. Armando Barreto a una mamoplastía a fines del mes de junio de 1977. Transcurrió el tiempo sin que se manifes-taran signos físicos ostensibles de alguna anormalidad, irregularidad o daño hasta julio de 1980, fecha en que ella observa “una extraña protuberancia en su seno derecho”. Visitó al galeno, quien le indicó que esa sintomatología era menor. Viajó a los Estados Unidos y, tras ser examinada por un cirujano plástico, éste le diagnosticó una infección. *547Para curar ese mal o daño se sometió a dos intervenciones quirúrgicas. Demandó al doctor Barreto en el Tribunal de los Estados Unidos para el Distrito de Puerto Rico, ale-gando negligencia y reclamando daños. Dicho foro nos cer-tifica la interrogante que resolvemos en torno al punto de partida para computar una causa de acción de esta natura-leza.
La opinión del tribunal interpreta correctamente, desde la perspectiva de literalidad, el Art. 41.090 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4109, solamente si se equipara el concepto daño con el de conducta culposa. Tal solución no procede.
Nuestro disentir se funda en que el derecho no existe para exigir o perpetuar cosas imposibles, absurdas, inútiles o innecesarias. Pueblo v. Andreu González, 105 D.P.R. 315, 321 (1976). Tiene como objeto, tutelar derechos, relaciones y conducta de los seres humanos. No se legisla crudamente para proteger piedras u objetos inanimados, sino con refe-rencia a las personas. Este principio rector debe guiarnos al interpretar toda ley. En lo posible, debemos abstenernos de refrendar una explicación irracional en aras de la inten-ción legislativa. Con mayor razón si perpetuamos una injus-ticia. Así ocurre en el caso de autos. Nos explicamos.
Toda causa de acción por impericia profesional (malpractice) se descompone en tres elementos: (1) acción u omisión; (2) daños; (3) relación causal entre éstos. Es a base de estos tres ingredientes que puede apreciarse el término prescriptivo en la Ley. Así lo reconoce el lenguaje referente a la limitación de que en “ningún caso se podrá iniciar la acción más tarde de dos años desde la fecha en que ocurrió el daño que dio lugar a la causa de acción”. 26 L.P.R.A. see. 4109. (Énfasis suplido.) Nótese que deslinda el concepto de daños y el de causa de acción. ¿Qué explicación tiene? La respuesta se obtiene al leerlo en interacción con la defi-*548nición específica de “daño” provista en el inciso 4 de la See. 1 de la Ley Núm. 74. Reza: “Significa cualquier daño ocasio-nado a un paciente por error, omisión, culpa o negligencia como consecuencia de o inherentes a servicios profesionales brindados o que debieron haber sido brindados por un profesional en el cuidado de salud o una institución para el cuidado de salud.” 26 L.P.R.A. see. 4101(4). (Énfasis suplido.)
De los textos transcritos se advierte, pues, qüe daño no es equivalente ni sinónimo del acto u omisión médica negli-gente que lo provoca. Por el contrario, se define como el daño o perjuicio “consecuencia” de esa acción culposa. Bajo esta perspectiva la Ley reconoce la realidad y dinámica humanas de que médicamente habrá ocasiones en que el acto u omisión negligente genera un daño en forma simultá-nea o coetánea; y que, en otras, el daño sobreviene y se manifiesta con posterioridad. ¿Cómo entonces fijar un plazo absoluto de dos años a lo que constituye un curso imprede-cible y que oculta la propia naturaleza(1) Cf. United States v. Kubrick, 444 U.S. 111 (1979).
En virtud de lo expuesto, no podemos suscribir la tesis de que el Art. 41.090 consagra la antinomia de reconocer que el término prescriptivo de un año comienza “desde el momento en que el daño fue descubierto” para luego cer-cenar ese derecho al limitarlo a un plazo tope de dos años. Como intérprete de la justicia, ante distintos significados, el juez debe optar por aquel congruente con su misión rectora y el espíritu legislativo. Existen diversos criterios de hechos con relación a la determinación de la fecha del conocimiento del daño. Rivera Encarnación v. E.L.A., 113 D.P.R. 383 (1982).
*549Bajo el enfoque propuesto, el plazo de dos años repre-senta un límite más bien de “caducidad” que no es posible extender más por interrupciones extrajudiciales. El que se haya utilizado el término “prescriptivo” para cubrir supues-tos de “caducidad” no debe extrañar a nadie, como tampoco afecta la cuestión. Srio. del Trabajo v. Tribunal Superior, 91 D.P.R. 856, 863 (1965). Pero el período de un año siempre comienza desde que se obtiene el conocimiento o descubri-miento real o constructivo del daño. Es desde ese momento que la causa de acción es realizable y nace. Mientras no hay daño, no se completa la trilogía de elementos que consti-tuyen una causa de acción. En el caso de autos, se alega que el daño surgió al manifestarse externamente la infección en el seno derecho, por una protuberancia color rojiza y ver-dosa. Esa fecha es la determinante. Ortiz v. Municipio de Orocovis, 113 D.P.R. 484 (1982).
El estudio investigativo de la intención legislativa es parco y limitado. En tal situación, la interpretación no debe consagrar inequidades, ser restrictiva ni evitar los plan-teamientos de inconstitucionalidad que la propia opinión implícitamente reconoce en su epílogo. Solo así cumplimos con nuestro mandato de hacer justicia y sostener al Poder Legislativo. Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981).

 Que el legislador no impuso términos absolutos se desprende de los incisos 2 y 3, respectivamente, extendiendo por tiempo indefinido el término en casos en que se impidió el descubrimiento del daño por fraude, ocultación o falsa represen-tación o, en acciones de menores o incapacitados, computándolo a partir de esa incapacidad.